PER CURIAM.
This is an appeal from a denial of appellant’s motion to correct an illegal sentence, which he filed pursuant to Florida Rule Criminal Procedure 3.800. We treat the motion as if it were filed in compliance with rule 3.850 and affirm.
In his motion, appellant sought an additional 73 days’ jail credit. He alleged that he had been held continuously from March 24, 1997, until sentencing on September 5, 1997, for a total of 166 days, but only' received credit for 93. days. The trial court denied the motion, finding that appellant had spent 93 days in jail prior to sentencing, and in support of this finding, it attached the Columbia County Detention Center Jail Credit Certificate. Because the record conclusively refutes appellant’s allegations, the order denying the motion for additional jail credit is affirmed. In so saying, we note no apparent error or miscalculation in the jail credit certificate as was present in the cases cited in the dissent.
AFFIRMED.
ERVIN and BOOTH, JJ„ CONCUR.
BENTON, J., DISSENTS WITH OPINION.